DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the application filed on April 1, 2020. Claims 1-9 were presented, and are pending examination.
Drawings
The drawing filed on April 1, 2020 are accepted.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, in line 6, recites limitation “based on the second information and the word or the words” which renders the scope of the claim indefinite. For the examination purpose, the limitation shall be interpreted as either “based on the second information and the word” or “based on the second information or the words”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US PGPUB No. 20190108470), hereinafter, Jain, in view of Deng et al. (US PGPUB No. 20180004752), hereinafter, Deng, and further in view of Dettman  et al. (US PGPUB No. 20160042275), hereinafter, Dettman.
Regarding claim 1:
	Jain teaches:
	A network analyzer that provides an answer to an inquiry including an inquiry statement about a network failure and [[a device log]] corresponding to the inquiry statement, the network analyzer comprising (Fig. 1 shows automatic incident handler (network analyzer). Paragraph 0034, lines 4-7, states “FIG. 1 shows a block diagram of an example automated incident handling system 100 comprising one or more networks 110, computing devices 120A-120N, and one or more computing devices 130”): 
a storage configured to store first information that indicates a relation between a previously received inquiry statement and an answer that has been provided in response to an inquiry including the inquiry statement and [[second information that indicates a relation between a previously received device log and an answer that has been provided in response to an inquiry including the device log]] (paragraph 0031, lines 7-12, teaches relating previous incident report with a new incident report ( inquiry ) using feature vector (first information) as stated “When a new incident report is generated, the automated incident handler extracts a feature vector for the incident report. Using the extracted feature vector, the machine-learning-based model suggests one or more actions to execute, based on prior actions taken in response to same feature vector”. Paragraph 0049, lines 15-18, teaches incident report includes a report (inquiry statement) describing the incident as stated “As an illustrative example, an information technology incident may include a report that one or more computing devices are exceeding a threshold processor usage or a threshold temperature”.); and 
a processor configured to select a first answer candidate from a plurality of answer patterns in response to a new inquiry statement and calculate a first degree of certainty that indicates a certainty of the first answer candidate based on the first information ( paragraph 0060, lines 1-2, teaches a plurality of actions (plurality of answer patterns) is generated based in the feature vector of the new incident report as stated “In step 308, one or more suggested actions is output based on the feature vector.”. paragraph 0069,lines 19-21, teaches confidence value (certainty) of suggested actions as stated “For example, model 444 may make a priority determination, determine a confidence value, or determine a ranking regarding the suggested actions based on the prior actions executed in response to the same feature vector corresponding to the incident reports”. Paragraph 0069, 21-24, teaches selecting a suggested action with highest confidence (first answer candidate) as stated “In this embodiment, model 444 may output one or more suggested actions based on the highest priority determination, confidence value”), 
Jain does not teach: 
second information that indicates a relation between a previously received device log and an answer that has been provided in response to an inquiry including the device log; 
select a second answer candidate from the plurality of answer patterns in response to a new device log correspond-ng to the new inquiry statement and calculate a second degree of certainty that indicates a certainty of the second answer candidate based on the second information.
In the same field of endeavor, Deng teaches:
second information that indicates a relation between a previously received device log and an answer that has been provided in response to an inquiry including the device log (paragraph 30, lines 1-6, teaches relating documents with device logs using word vector (second information) as stated “The word vector generator 422 extracts words w.sub.i from the log files 418 corresponding to a given time window X, starting backwards from the latest entry in the log. In one or more embodiments of the invention, the word vector generator 422 focuses on error messages from the problem log files 418”); 
 select a second answer candidate from the plurality of answer patterns in response to a new device log corresponding to the new inquiry statement and calculate a second degree of certainty that indicates a certainty of the second answer candidate based on the second information (paragraph 0031, 1-6,  teaches retrieving document based on the word vector of the log as stated “The generated word vector for the query is then provided to document ranking component 410, which maps the generated word vector for the query to the document space using the learned transformation function W (learned via component 406 and provided by the offline process 402) in order to retrieve relevant documents from the corpus”).
 (see paragraph 0002 of Deng).
Jain does not teach determine an answer to the new inquiry statement based on the first answer candidate, the first degree of certainty, the second answer candidate, and the second degree of certainty.
In the same field of endeavor, Dettman teaches determine an answer to the new inquiry statement based on the first answer candidate, the first degree of certainty, the second answer candidate, and the second degree of certainty (paragraph 0104, lines 1-8, teaches selecting  answer from the first set candidate answers and second set candidate answers as  stated “The resulting second set of candidate answers is combined with the first set of candidate answers to generate a combined set of candidate answers which are scored and ranked, as previously discussed above, to generate a ranked listing of candidate answers (step 670). A final set of candidate answers comprising one or a predetermined number of candidate answers from the ranked listing, is displayed to the submitter of the original input question (step 680).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Dettman about determining an answer based of two sets of candidate answer. One would be motivated to do that to enhance the reliability of the answer (see paragraph 0025, lines 10-14, of Dettman).
As to claim 2, the rejection of claim 1 is incorporate. Jain, in view of Deng and Dettman, teaches all the limitations of claim 1 as shown above.

Deng teaches wherein the processor extracts, from the new device log, log information within a time range that corresponds to information related to a point in time written in the new inquiry statement, and based on the second information, the processor selects the second answer candidate from the plurality of answer patterns for the extracted log information and calculates the second degree of certainty that indicates a certainty of the second answer candidate (see at least paragraph 0014, lines 1-9, stating  “Log analytics include analyzing logs to identify potential issues and/or suggest fixes. Logs can include text (such as key terms, for example) that indicates one or more issues as well as corresponding time-stamps and/or related numerical information. Consequently, and as further described herein, at least one embodiment of the invention includes automating a process of using the text portion of logs to suggest documents that are most relevant in connection with a user query”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Deng about extracting log for time range corresponding to the query. One would be motivated to extract the log of specified time range since only that portion of log are relevant to the query/error (see paragraph 0014 of Deng).
As to claim 7, the rejection of claim 1 is incorporate. Jain, in view of Deng and Dettman, teaches all the limitations of claim 1 as shown above.
Jain does not teach wherein the processor extracts an interface number of a network device in a process of extracting one word or a plurality of words from the new device log and determines the 
Deng further teaches wherein the processor extracts an interface number of a network device in a process of extracting one word or a plurality of words from the new device log and determines the second answer candidate based on the second information and the word or the words extracted from the new device log (see at least paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Deng of extracting plurality of word to determine the answer based on the word. One would be motivated to do so since to generate a word vector and use the corpus to produce the most relevant answer (see paragraph 0015 of Deng).
Regarding claim 8:
Claim 8 is directed to a network analyzing method performed by the network analyzer of claim 1. Accordingly, it is rejected under similar rationale.
Regarding claim 9:
Claim 9 is directed to a non-transitory computer-readable recording medium having stored therein a network analyzing program that causes a processor to execute the network analyzing method of claim 8. Accordingly, it is rejected under similar rationale.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Deng,  further in view of Dettman, and further in view of Filatov et al. (US PGPUB No. 20020114523), hereinafter, Filatov .
As to claim 3, the rejection of claim 1 is incorporate. Jain, in view of Deng and Dettman, teaches all the limitations of claim 1 as shown above.

Filatov teaches wherein the processor determines the answer to the new inquiry statement based on an average value of the first degree of certainty and the second degree of certainty (see at least paragraph 0042, lines 1-4, of Filatov stating “selects the answer with the highest combined or average confidence as a best answer from the two answer lists, i.e. the analytic answer list and the holistic answer list”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Filatov about averaging confidence value. One would be motivated to do so to generate the best answer (see paragraph abstract of Filatov).
As to claim 4, the rejection of claim 1 is incorporate. Jain, in view of Deng and Dettman, teaches all the limitations of claim 1 as shown above.
Jain does not teach wherein the processor determines a contribution ratio of the first degree of certainty and a contribution ratio of the second degree of certainty based on a correlation value that indicates a correlation between the first answer candidate and the second answer candidate and determines the answer to the new inquiry statement based on a weighted average of the first degree of certainty and the second degree of certainty according to the contribution ratios.
Filatov teaches wherein the processor determines a contribution ratio of the first degree of certainty and a contribution ratio of the second degree of certainty based on a correlation value that indicates a correlation between the first answer candidate and the second answer candidate and determines the answer to the new inquiry statement based on a weighted average of the first degree of certainty and the second degree of certainty according to the contribution ratios (see at least paragraph 0041 teaching weighted answer based on the similarity of the answers as stated “In FIG. 5, the best answer operations begin at operation 502 which compares answers from the analytic answer list and the holistic answer list to find matches. When the same answer is on both lists, list operation 504 lists the matching answers with a combined value for their confidence. The combined value might simply be the average of the two confidence values. Alternatively the confidence in answers on each list might be weighted and combined”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Filatov about weighted confidence value. One would be motivated to do so to generate the best answer (see abstract of Filatov).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over, in view of Deng,  further in view of Dettman, and further in view of Filatov, in further view of  Leinbach  (US PGPUB No. 20090222330), hereinafter, Leinbach.
As to claim 5, the rejection of claims 1 and 4 are incorporate. Jain, in view of Deng, Dettman and Filatov, teaches all the limitations of claims 1 and 4 as shown above.
Jain does not teach wherein as the correlation value becomes smaller, the contribution ratio of the second degree of certainty becomes higher compared with the contribution ratio of the first degree of certainty.
Leinbach teaches wherein as the correlation value becomes smaller, the contribution ratio of the second degree of certainty becomes higher compared with the contribution ratio of the first degree of certainty (see at least paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Leinbach. One would be motivated to do so to put more weight on the participant with better knowledge when the correlation between responses of two participant is small (see paragraph 30 of Leinbach).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over, in view of Deng, further in view of Dettman, and further in view of Stern et al. (US PGPUB No. 20170372323), hereinafter, Stern. 
As to claim 6, the rejection of claim 1 is incorporate. Jain, in view of Deng and Dettman,teaches all the limitations of claim 1 as shown above.
Jain does not wherein when a correlation value that indicates a correlation between the first answer candidate and the second answer candidate is larger than a specified threshold, a relation between the new inquiry and an answer determined by the processors added to the first information.
Stern teaches wherein when a correlation value that indicates a correlation between the first answer candidate and the second answer candidate is larger than a specified threshold, a relation between the new inquiry and an answer determined by the processors added to the first information (see at least paragraph 0009, lines 8-11,  stating “if the correlation level is greater than a threshold level then an embodiment may include the phrase in a root cause list of phrases and providing the list to a user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to incorporate the teaching of Stern. One would be motivated to do so to include the phrase category in the reference category for identifying root cause of a problem (see paragraph 0005 of Stern).

Conclusion
The above rejections are based upon the broadest reasonable interpretation of the claims. Applicant is advised that the specified citations of the relied upon prior art, in the above rejections, are only representative of the teachings of the prior art, and that any other supportive sections within the 
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	March 10, 2021





/RAMY M OSMAN/               Primary Examiner, Art Unit 2457